Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 & 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amark (US 2011/0126426).
Regarding Claim 1, Amark discloses sole arrangement (Figures 1) for an anti-slid shoe (1), said sole arrangement comprising - an upper and a lower sole member (5, 9) wherein the lower sole member (9) is positioned closer to the ground during normal use of the sole arrangement and wherein the lower sole member (9) is movably arranged (Para. 70) in relation to the upper sole member (5) allowing the lower sole member (9) to move in a vertical direction in relation to the upper sole member (Figures 11 & 12), at least one spike holding unit (Figures 4-8) of the upper sole member (Figures 1, 11 & 12, the spike holding unit is of the upper sole member since it is in contact with the upper sole member inasmuch is claimed by applicant, fixed, see annotated Figure 11 below), the at least one spike holding unit being configured to hold a spike member (22/32) in such a way that the spike member (22/32) extends in a substantially vertical direction inside the sole arrangement (Figure 1) and is freely movable relative to the lower sole member (9, Para. 70, the spike moves freely vertically along the lower sole member, inasmuch is understood by the examiner), at least one spike opening (10) in the lower sole member (9) allowing a spike member (22/32) arranged in the spike holding unit (Figures 4-8) to protrude downwards through the lower sole member (9, Figures 11 & 12), a locking system comprising spacing means (4/6) and a movable locking plate (7) arranged between the upper and lower sole members (5, 9), said locking system being configured to control the vertical distance between the upper and lower sole members (Para. 42) so as to, when set in a locked mode, prevent the spike member (22/32) from protruding through the lower sole member (9), wherein, the spike holding unit (Figures 4-8) extends downwards through an opening (16) in the locking plate or at a side thereof towards the spike opening (Figure 1) and the spike holding unit (Figures 4-8) is integral to and extends downwards from (Figure 11, once assembled the spike holding unit is integral with and extend downwards from the upper sole member since they attached and in contact with each other) an underside of the upper sole member (5, Figures 11 & 12). 
Regarding Claim 2, Amark discloses the spike holding unit (Figures 4-8) is provided with attachment means (21/31) allowing a spike to be detachably attached to the spike holding unit.  
Regarding Claim 3, Amark discloses the locking plate is fixed in a vertical direction in relation to the upper sole member (Figure 1).  
Regarding Claim 5, Amark discloses the lower sole member (9) comprises a flexible membrane (25/35), wherein the spike opening (10) is arranged in the membrane (25/35).  
Regarding Claim 6, Amark discloses the spacing means (4/6) are arranged between (longitudinally) the locking plate (7) and the lower sole member (9).  
Regarding Claim 7, Amark discloses a spike member (22/32) is attached to the spike holding unit (Figures 4-8).  
Regarding Claim 8, Amark discloses the spike holding unit (Figures 4-8) comprises an inner element (23/25/33/35) provided with threads (Para. 57, “threaded”) for connection to corresponding threads of the spike member (via 21/31).  
Regarding Claim 9, Amark discloses the upper sole member (5) comprises an upper part (top of 5) and a lower part (bottom of 5 with 4), wherein the lower part is made of a more rigid material than the upper part (bottom part is more rigid since it is a thicker material than top part), wherein the two parts are moulded together (Figure 1).  
Regarding Claim 10, Amark discloses the spike holding unit (Figures 4-8) forms an integral part of the lower part (bottom of 5 with 4) of the upper sole member (once assembled the spike holding unit forms an integral part of the lower part of the upper sole member).  
Regarding Claim 11, Amark discloses the locking plate (7) is movable in a longitudinal direction of the sole arrangement between at least a first and a second position (Para. 42), wherein the spacing means (4/6) defines a minimum distance between the upper and lower sole members (Figures 1, 11 & 12) in one of these positions.  
Regarding Claim 12, Amark discloses the upper sole member (5) is provided with at least one connection element (9b) and wherein the lower sole member (9) is provided with a corresponding connection element (9b) configured to be connected with the connection element on the upper sole member to provide a stabilizing connection between the two sole members (Para. 45).  
Regarding Claim 13, Amark discloses anti-slide shoe (Figure 1) comprising a sole arrangement (Figure 1) according to anyone of the above claims.  
Regarding Claim 14, Amark discloses Spike member (22/32) for the anti-slide shoe (Figure 1), said spike member (22/32) comprising a gripping spike (22/32), a threaded attachment part (23/33/25/35, Para. 57, “threaded”) for attachment to the shoe (Figure 1, 11 & 12) and a washer/plate (24/34) arranged between the gripping part (Figures 4-8) and the attachment part (Figures 4-8) for providing sealing around a spike opening (10) of the shoe (1).  
Regarding Claim 15, Amark discloses the threaded attachment part and the washer/plate (24/34) form an integral unit provided with an axial hole configured to receive (Figures 4-8) an end portion of the gripping part spike (22/32).
Regarding Claim 16, Amark discloses the lower sole member (9) forms an outer sole of the shoe (Figures 1, 11 & 12)
Regarding Claim 17, Amark discloses the locking plate (7) is attached to the upper sole member (via 6, Figure 1).
Regarding Claim 18, Amark disclose a sole arrangement (Figure 1) for an anti-slide shoe (1), said sole arrangement comprising: an upper and a lower sole member (5, 9), wherein the lower sole member (9) is positioned closer to the ground during normal use of the sole arrangement, and wherein the lower sole member (9) is movably arranged (Para. 70) in relation to the upper sole member (5) allowing the lower sole member (9) to move in a vertical direction in relation to the upper sole member (Figures 11 & 12), at least one spike holding unit (Figures 4-8) formed on the upper sole member (Figures 1, 11 & 12, the spike holding unit formed on the upper sole member since it is in contact with the upper sole member inasmuch is claimed by applicant, fixed, see annotated Figure 11 below) and configured to hold a spike member (22/32) in such a way that the spike member (22/32) extends in a substantially vertical direction inside the sole arrangement (Figure 1) and the spike holding unit (Figures 4-8) is movable relative to the lower sole member (Para. 70), at least one spike opening (10) in the lower sole member (9) allowing a spike member (22/32) arranged in the spike holding unit (Figures 4-8) to protrude downwards through the lower sole member (9, Figures 11 & 12), and a locking system comprising spacing means (4/6) and a movable locking plate (7) arranged between the upper and lower sole members (5, 9), said locking system being configured to control the vertical distance between the upper and lower sole members (Para. 42) so as to, when set in a locked mode, prevent the spike member (22/32) from protruding through the lower sole member (9), wherein: the spike holding unit (Figures 4-8) extends downwards through an opening (16) in the locking plate or at a side thereof towards the spike opening (Figure 1), and the spike member (22/32), when arranged in the spike holding member (Figures 4-8), is freely movable relative to the lower sole member (9, Para. 70, the spike moves freely vertically along the lower sole member, inasmuch is understood by the examiner).  
Regarding Claim 19, Amark discloses the lower sole member (9) comprises a flexible membrane (25/35) having a central portion to which the spike opening (10) is fixed and one or more outer portions relative to which the spike member is movable (Figures 11 & 12).

    PNG
    media_image1.png
    456
    601
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
It is suggested applicant further define the structure to overcome the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732